ANDREWS, ROBERT LANCE, Associate Judge.
Florida Farm Bureau Mutual appeals the final order of the trial court dismissing with prejudice its third party complaint seeking indemnification from appellee for monies paid in settlement of a personal injury action. Florida Farm Bureau Mutual is the assignee of the claim of Sugar Cane Growers Co-Operative.
In our Case No. 81-336, Sugar Cane Growers Cooperative of Florida v. Florida Fruit and Vegetable Association and Ansel Wright, 418 So.2d 1304 (Fla.App.1982), Sugar Cane appealed from a Summary Judgment against it, one in favor of Florida Fruit, and a partial Summary Judgment for the Plaintiff. The result of these lower court orders were that Sugar Cane was held not to be an employer of the Plaintiff at the time of the injury, and not immune from suit. In its initial brief in 81-336, Sugar Cane challenged these orders, and raised the identical issue sub judice. The court, in 81-336, ordered Sugar Cane to file a supplemental brief concerning issues of standing and dual employment. Appellee briefed both the initial and supplemental issues. On July 28, 1982, this court affirmed the lower court without opinion.
Following the appeal of the adverse order in 81-336, but prior to this court’s decision, the lower court dismissed the third party complaint, which is now being appealed.
Upon thorough review of the briefs filed in Case No. 81-336, it is apparent that the issue raised before us in this appeal, is the very same as was raised in 81-336. It is therefore unnecessary and inappropriate to reach the merits presented. By our per curiam affirmance in Case No. 81-336, the issue is now res judicata. Department of Legal Affairs v. Fifth District Court of Appeal, 434 So.2d 310 (Fla.1983); McDaniel v. Musgrove, 427 So.2d 1091 (Fla. 1st DCA 1983). Accordingly, we AFFIRM.
HERSEY and GLICKSTEIN, JJ., concur.